           Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 1 of 26




                           UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF NEW YORK



JANET M. BURNS, individually and on           Case No. 1:20-cv-4077
behalf of other similarly situated persons,

                       Plaintiff,             CLASS ACTION COMPLAINT

     vs.
                                              Jury Demand
DELOITTE CONSULTING LLP,

                       Defendant
           Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 2 of 26




        Plaintiff Janet M. Burns (“Plaintiff”), by and through her undersigned attorneys,

individually and on behalf of all others similarly situated, brings this Class Action Complaint

against Deloitte Consulting LLP (“Deloitte” or “Defendant”) and makes the following

allegations based upon knowledge as to herself and her own acts, and upon information and

belief as to all other matters, as follows:

                                       I. INTRODUCTION

         1.     Plaintiff brings this class action against Defendant for its failure to implement and

 maintain reasonable security measures over personally identifiable information (the “Personal

 Information” or “PI”) entrusted to it—in particular, her name, address, and Social Security

 number.

         2.     In connection with the federal Pandemic Unemployment Assistance program,

 Deloitte contracts with state agencies—including the Ohio Department of Job and Family

 Services (“ODJFS”), the Illinois Department of Employment Security (“IDES”), the Colorado

 Department of Labor and Employment (“CDLE”), and the Arkansas Division of Workforce

 Services (“ADWS”)—to create and maintain web-portals by which applicants may apply for

 benefits and communicate with the state agencies.

         3.     Plaintiff applied for unemployment benefits through ODJFS’ online portal.

         4.     On May 20, 2020, ODJFS sent a letter to Plaintiff notifying her that Deloitte had

 discovered on May 15, 2020 that the web-portal it created and maintained exposed applicants’

 Personal Information to the public. The letter further urged Plaintiff to consider “obtaining a

 copy of [her] credit report] or having “a fraud alert placed on [her] consumer credit file.” In

 May 2020, IDES, CDLE, and ADWS publicly confirmed that Deloitte’s web-portal similarly

 exposed the Personal Information of applicants in their states as well.
         Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 3 of 26




       5.     On information and belief, Deloitte’s web-portals exposed hundreds of thousands

of applicants’ Personal Information to the public.

       6.     Criminals use information like the Personal Information to commit crimes, such

as opening fraudulent credit accounts in the name of the victim, filing a fraudulent income tax

return and diverting any refund to the criminal’s bank account, and impersonate the victim when

arrested, when obtaining medical services, and seeking employment. These crimes cause

significant harm to the victims that can last for years, particularly where information as sensitive

and valuable as Social Security numbers are involved.

       7.     The Data Breach was caused and enabled by Deloitte’s violation of its common

law and statutory obligations to implement and maintain reasonable security measures to protect

Personal Information from unauthorized access, acquisition, destruction, use, and modification.

                                        II. PARTIES

       8.     Plaintiff Janet M. Burns is an adult who resides in Seven Hills, Ohio. Plaintiff

applied for unemployment benefits through the web-portal created and maintained by Deloitte,

and her Personal Information was left publicly accessible. As a result of Defendants’ failures to

adequately safeguard Plaintiff’s Personal Information, Plaintiff has been put at risk of

fraudulent transactions and other substantial harms.

       9.     Defendant Deloitte Consulting LLP is organized under Delaware law and is

registered to operate in New York State. Its headquarters and principal place of business is

located in this District at 30 Rockefeller Plaza, New York, NY 10112.

                            III. JURISDICTION AND VENUE

       10.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 because Plaintiff’s claims arise under federal law and § 1332(d), as amended by

the Class Action Fairness Act of 2005, because the matter in controversy exceeds $5,000,000,
         Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 4 of 26




exclusive of interest and costs, and is a class action in which some members of the Class are

citizens of different states than Defendant. See 28 U.S.C. § 1332(d)(2)(A). This Court also has

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

       11.    This Court has personal jurisdiction over Deloitte because it maintains its

headquarters in the forum state, is authorized to do business in this District and regularly

conducts business in this District, and has sufficient minimum contacts with this state and/or

sufficiently avails itself of the markets of this state through its promotion, sales, and marketing

within this state to render the exercise of jurisdiction by this Court permissible. In addition, the

unlawful conduct alleged in this Complaint occurred in, was directed to, and/or emanated in part

from this District.

       12.    Venue in this Court is proper pursuant to 28 U.S.C. § 1391 because Defendant is a

resident of and/or does business in this District, has intentionally availed itself of the laws and

markets within this District by conducting substantial business in this District, and a significant

portion of the facts and circumstances giving rise to this Complaint occurred in or emanated

from this District.

                              IV. FACTUAL ALLEGATIONS

A.    Background.

       13.    The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act established

the Pandemic Unemployment Assistance (“PUA”) program. The PUA expands unemployment

insurance eligibility to self-employed workers, freelancers, independent contractors, and part-

time contractors impacted by the 2020 COVID-19 outbreak.
               Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 5 of 26




           14.    Deloitte regularly assists state agencies with unemployment insurance solutions,

    such as claim services, benefit payments, control, reporting services, administrative services,

    and document management services.

           15.    The PUA program required a new processing system, so several state agencies

    contracted with Deloitte to design and maintain a portal system.

           16.    To apply for PUA benefits, applicants must submit sensitive Personal

    Information, such as their name, address, and social security number. Deloitte knew that

    applicants through its web-portals entrusted it with sensitive Personal Information and that

    safeguarding such information was vitally important.

           17.    The web-portal Deloitte designed was activated on or around May 11, 2020.

B.        The Data Breach.

           18.    On May 15, 2020, Illinois State Representative Terri Bryant notified Illinois

    Governor J.B. Pritzker that one of her constituents had found a spreadsheet on the IDES portal

    containing the Personal Information of “thousands of unemployment applicants.”1 On May 17,

    2020, IDES officials confirmed that applicants’ Personal Information had been publicly

    exposed.

           19.    On May 15, 2020, ADWS confirmed that its PUA system that applicants’

    Personal Information, including social security numbers, bank account and routing numbers,

    and other sensitive information, had been exposed to the public.

           20.    On May 18, 2020, CDLE confirmed that its PUA system also left applicants’

    Personal Information publicly accessible.




1
 https://repbryant.com/2020/05/16/rep-bryant-demands-governor-answer-questions-involving-
potential-massive-ides-unemployment-applicant-data-breach/
           Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 6 of 26




          21.   On May 20, 2020, ODJFS sent applicants an email notifying them that the PUA

system Deloitte designed and maintained had exposed applicants’ Personal Information to the

public.

          22.   Plaintiff became aware of the Data Breach after he received the email from

ODJFS.

          23.   On information and belief, Deloitte’s substandard security practices directly and

proximately caused the public exposure of hundreds of thousands of Americans’ Personal

Information.

          24.   On information and belief, Deloitte failed to detect the public exposure of

applicants’ information because it failed to adhere to commonly accepted industry security

standards.

          25.   Plaintiff and Class Members have been damaged as a direct and proximate result

of Deloitte’s failure to protect their Personal Information.

          26.   Plaintiff and Class members have suffered injury and damages, including actual

identity theft and fraud, an increased risk of identity theft and identity fraud, improper

disclosure of their PI, the time and expense necessary to mitigate, remediate, and sort out the

identity theft and identity fraud and increased risk of identity theft and identity fraud, and a

deprivation of the value of their Personal Information.

          27.   Plaintiff and Class members have suffered and will continue to suffer additional

damages based on the opportunity cost and time Plaintiff and Class members are forced to

expend in the future to monitor their financial accounts and credit files as a result of the Data

Breach.
             Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 7 of 26




C.        Industry standards, identity theft, and protection of personal information.

           28.    It is well known that PI, and financial account information in particular, is an

    invaluable commodity and a frequent target of hackers. Despite this widespread knowledge and

    industry alerts of other notable data breaches, Defendant failed to take reasonable steps to

    adequately protect its systems from being breached.

           29.    According to Javelin Strategy & Research, in 2017 alone over 16.7 million

    individuals were affected by identity theft, causing $16.8 billion to be stolen.2

           30.    Defendant is, and at all relevant times has been, aware that the PI it maintains is

    highly sensitive and could be used for illegal purposes by third parties.

           31.    Consumers place a high value not only on their PI, but also on the privacy of that

    data. This is because identity theft causes “significant negative financial impact on victims” as

    well as severe distress and other strong emotions and physical reactions.3

           32.    Consumers are particularly concerned with protecting the privacy of their

    financial account information and social security numbers, which are the “secret sauce” that is

    “as good as your DNA to hackers.”4 There are long-term consequences to data breach victims

    whose social security numbers are taken and used by hackers. Even if they know their social

    security numbers have been accessed, Plaintiff and Class members cannot obtain new numbers

    unless they become a victim of social security number misuse. Even then, the Social Security


2
  Javelin Strategy & Research, Identity Fraud Hits All Time High With 16.7 Million U.S. Victims
in 2017, According to New Javelin Strategy & Research Study (Feb. 6, 2018),
https://www.javelinstrategy.com/press-release/identity-fraud-hits-all-time-high-167-million-us-
victims-2017-according-new-javelin.
3
  Identity Theft Resource Center, Identity Theft: The Aftermath 2017,
https://www.ftc.gov/system/files/documents/public_comments/2017/10/00004-141444.pdf.
4
  Cameron Huddleston, How to Protect Your Kids From the Anthem Data Breach, Kiplinger,
(Feb. 10, 2015), https://www.kiplinger.com/article/credit/T048-C011-S001-how-to-protect-your-
kids-from-the-anthem-data-brea.html.
             Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 8 of 26




    Administration has warned that “a new number probably won’t solve all [] problems … and

    won’t guarantee … a fresh start.”5

           33.    In light of the multiple high-profile data breaches targeting companies like Target,

    Neiman Marcus, eBay, Anthem, and Equifax, Defendant is, or reasonably should have been,

    aware of the importance of safeguarding its customers’ PI, as well as of the foreseeable

    consequences of its systems being breached.

           34.    Nonetheless, Defendant failed to upgrade and maintain its data security systems in

    a meaningful way so as to prevent the Data Breach. Had Defendant properly maintained its

    systems and adequately protected them, it could have prevented the Data Breach.

           35.    Defendant had a duty to Plaintiff and Class members to properly secure their PI,

    encrypt, tokenize, and maintain their PI using industry standard methods, use widely available

    technology to defend its systems from invasion, act reasonably to prevent foreseeable harm to

    Plaintiff and Class members, and promptly notify Plaintiff and Class members when Defendant

    became aware of the potential that their customers’ PI may have been compromised.

                              V. CLASS ACTION ALLEGATIONS

           36.    Plaintiff brings this class action pursuant to Rule 23 of the Federal Rules of Civil

    Procedure on behalf of herself and a Nationwide Class defined as (the “Class”):

             All persons whose Personal Information was compromised in the PUA
             portal data breach.

           37.    Numerosity. Class Members are so numerous that joinder of individual claims is

    impracticable. Based on public information, hundreds of thousands of individuals have filed for




5
 Social Security Admin., Identity Theft and Your Social Security Number at 6-7,
https://www.ssa.gov/pubs/EN-05-10064.pdf.
             Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 9 of 26




    unemployment through Deloitte’s portal, so hundreds of thousands of affected individuals are

    likely to submit claims.6 Class Members can be easily identified through Defendant’s records.

           38.    Commonality and predominance. Common questions of law and fact exist as to

    all Class members. These common questions of law or fact predominate over any questions

    affecting only individual members of the Class. Common questions include, but are not limited

    to, the following:

                  a.     Whether Defendant engaged in wrongful conduct as alleged herein;

                  b.     Whether Defendant owed a duty to Plaintiff and Class members to

adequately protect their Personal Information and to provide timely and accurate notice of the

Data Breach to Plaintiff and Class members, and whether Defendant willfully, recklessly, or

negligently breached these duties;

                  c.     Whether Defendant willfully, recklessly, or negligently failed to maintain

and execute reasonable procedures to prevent unauthorized access to its data security networks

and to Plaintiff and Class members’ Personal Information;

                  d.     Whether Defendant’s conduct, including its failure to act, resulted in or

was the proximate cause of the Data Breach;

                  e.     Whether Defendant failed to inform Plaintiff and Class members of the

Data Breach in a timely and accurate manner;

                  f.     Whether Defendant continues to breach its duties to Plaintiff and Class

members;




6
 Since March 14, 2020, there have been: 407,561 applications in Colorado, 1,039,231
applications in Illinois, and 1,219,870 applications in Ohio.
https://www.nbcnews.com/business/economy/unemployment-claims-state-see-how-covid-19-
has-destroyed-job-n1183686 (last accessed May 22, 2020).
          Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 10 of 26




                g.          Whether Defendants have sufficiently addressed or remedied Plaintiff’s

and Class members’ injuries and have taken adequate preventive and precautionary measures to

ensure that Plaintiff and Class members will not experience further harm;

                h.          Whether Defendants engaged in unfair or deceptive practices by failing to

disclose that they failed to properly safeguarded Plaintiff’s and Class members’ Personal

Information;

                i.          Whether Defendants violated the consumer protection statutes applicable

to Plaintiff and members of the Class;

                j.          Whether Plaintiff and Class members suffered damages as a proximate

result of Defendants’ conduct or failure to act; and

                k.          Whether Plaintiff and Class members are entitled to damages, equitable

relief, and other relief.

         39.    Typicality. Plaintiff’s claims are typical of the claims of the Class he seeks to

 represent. He, like all Class Members, has suffered harm as a result of Defendant’s failure to

 adequately protect her Personal Information.

         40.    Adequacy. Plaintiff will fairly and adequately protect the interests. She has no

 interests adverse to any class members, and he is represented by qualified counsel experienced

 in class action litigation.

         41.    Superiority. A class action is superior to other available means for the fair and

 efficient adjudication of this dispute. The injury suffered by each Class member, while

 meaningful on an individual basis, is not of such magnitude as to make the prosecution of

 individual actions against Defendants economically feasible. Even if Class members could

 afford individual litigation, the judicial system could not. In addition to the burden and expense
          Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 11 of 26




of managing many actions arising from the Data Breach, individual litigation increases the

delay and expense to all parties and the court system presented by the legal and factual issues of

the case. By contrast, a class action presents far fewer management difficulties and provides the

benefits of single adjudication, economy of scale, and comprehensive supervision by a single

court.

         42.   In the alternative, the proposed classes may be certified because:

               a.       the prosecution of separate actions by the individual members of the Class

would create a risk of inconsistent adjudications, which could establish incompatible standards

of conduct for Defendant;

               b.       the prosecution of individual actions could result in adjudications that as a

practical matter would be dispositive of the interests of non-party Class members, or which

would substantially impair their ability to protect their interests; and

               c.       Defendant acted or refused to act on grounds generally applicable to the

proposed class, thereby making appropriate final and injunctive relief with respect to members of

the Class as a whole.

                                  VI. CLAIMS FOR RELIEF
                         FIRST CAUSE OF ACTION
           WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                          15 U.S.C. §§ 1681 ET SEQ.

         43.   Plaintiff realleges each and every allegation above and incorporates by reference

all other paragraphs of this Complaint as if fully set forth herein.

         44.   One of the fundamental purposes of the FCRA is to protect consumers’ privacy.

15 U.S.C. § 1681(a). Protecting consumers’ privacy involves adopting reasonable procedures to

keep sensitive information confidential. 15 U.S.C. § 1681(b). The FCRA defines a “consumer

reporting agency” as
         Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 12 of 26




          any person, which, for monetary fees, dues, or on a cooperative nonprofit
          basis, regularly engages in whole or in part in the practice of assembling or
          evaluating consumer credit information or other information or consumers
          for the purpose of furnishing consumer reports to third parties, and which
          uses any means or facility of interstate commerce for the purpose of
          preparing or furnishing consumer reports.

15 U.S.C. § 1681a(f).

        45.    The FCRA defines a “consumer report” as:
          any written, oral, or other communication of any information by a consumer
          reporting agency bearing on a consumer’s credit worthiness, credit standing,
          credit capacity, character, general reputation, personal characteristics, or
          mode of living which is used or expected to be used or collected in whole or
          in part for the purpose of establishing the consumer’s eligibility for (A)
          credit or insurance to be used primarily for personal, family, or household
          purposes; (B) employment purposes; or (C) any other purpose authorized
          under 15 U.S.C. § 16881(b).

        46.    Defendant regularly assembles consumer information including, among other

things, financial and credit information, such as names, dates of birth, and social security

numbers. Defendant also regularly uses interstate commerce to furnish this type of consumer

information to third parties.

        47.    Plaintiff’s and Class members’ PI constitutes consumer reports under FCRA,

because this information bears on, among other things, their creditworthiness, credit standing,

credit capacity, character, general reputation, financial information, and personal characteristics,

and it is used or collected, at least in part, for the purpose of establishing Plaintiff’s and Class

members’ eligibility for credit to be used primarily for personal, family, or household purposes,

and for establishing relevant rates.

        48.    FCRA requires the adoption of reasonable procedures with regard to, inter alia,

the confidentiality and proper utilization of personal information. 15 U.S.C. § 1681(b). FCRA

also requires that consumer reporting agencies “maintain reasonable procedures designed to . . .
           Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 13 of 26




limit the furnishing of consumer reports to the purposes listed under section 1681b of this title.”

15 U.S.C. § 1681e.

       49.     Defendant’s failure to adequately protect and safeguard Plaintiff’s and Class

members’ PI resulted in the disclosure of their personal information to one or more third parties

in violation of FCRA because the disclosure was not necessary to carry out the purposes for

which Defendant received the information, and it was not permitted by statute, regulation or

order. Defendant’s violations of FCRA were willful or, at the very least reckless, constituting

willfulness.

       50.     As a direct and proximate result of Defendant’s willful or reckless failure to adopt

and maintain reasonable procedures to limit the furnishing and disclosure of Plaintiff’s and

Class members’ PI to the purposes listed in the statute, Plaintiff’s and Class members’ PI was

disclosed and disseminated to unauthorized third parties. Plaintiff and Class members have

suffered injury and harm and will continue to suffer injury and harm because of Defendant’s

conduct.

       51.     As a further direct or proximate result of Defendant’s willful or reckless FCRA

violations, as described above, Plaintiff and Class members were (and continue to be) injured

and have suffered (and will continue to suffer) the harms and damages described in this

Complaint.

       52.     Accordingly, Plaintiff and Class members are entitled to compensation for their

actual damages in an amount to be determined at trial or statutory damages of not less than

$100, and not more than $1,000, each, as well as attorneys’ fees, punitive damages, litigation

expenses and costs, pursuant to 15 U.S.C. § 1681n(a). Plaintiff also seeks injunctive relief
         Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 14 of 26




enjoining the above described wrongful acts and practices of Defendant and requiring

Defendant to employ and maintain industry accepted standards for data security and privacy.

                      SECOND CAUSE OF ACTION
        NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                        15 U.S.C. §§ 1681 ET SEQ.

       53.    Plaintiff realleges each and every allegation above and incorporates by reference

all other paragraphs of this Complaint as if fully set forth herein. Plaintiff asserts this claim on

behalf of the Class against Defendant.

       54.    Defendant obtained sensitive Personal Information from Plaintiff and Class

members in providing financial account and credit services.

       55.    Defendant owed a duty to Plaintiff and Class members to maintain confidentiality

and to exercise reasonable care in safeguarding and protecting their Personal Information from

being compromised by unauthorized persons. This duty included, inter alia, designing,

maintaining, and testing its security systems to ensure that Plaintiff’s and Class members’

Personal Information was adequately protected both in the process of collection and after

collection.

       56.    Defendant also owed a duty to Plaintiff and Class members to provide security

consistent with industry standards and requirements and to ensure that its computer systems and

networks adequately protected Plaintiff’s and Class members’ Personal Information.

       57.    Defendant holds itself out as an expert in compliance, and thus knew or should

have known the risks inherent in collecting and storing Personal Information and the critical

importance of provide adequate security for that information.

       58.    Defendant’s conduct created a foreseeable risk of harm to Plaintiff and Class

members. This conduct included but was not limited to Defendant’s failure to take reasonable

steps and opportunities to prevent and stop the Data Breach. Defendant’s conduct also included
         Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 15 of 26




its decision not to comply with industry standards for the safekeeping and maintenance of

Plaintiff’s and Class members’ Personal Information.

       59.    Defendant knew or should have known that it had inadequate data security

practices to safeguard such information.

       60.    Defendant breached its duties to Plaintiff and Class members by failing to

exercise reasonable care and implement adequate security systems, protocols, and practices

sufficient to protect Plaintiff’s and Class members’ Personal Information. Defendant’s breach of

its duties proximately caused the injuries and damages Plaintiff and Class members have

suffered.

       61.    As a direct and proximate result of Defendant’s negligent conduct, Plaintiff and

Class members suffered injury and are entitled to damages in an amount to be proven at trial.

Defendant violated its duties of care with reckless indifference toward the rights of others, such

that an award of punitive damages is appropriate.

                                 THIRD CAUSE OF ACTION
                                  BREACH OF CONTRACT

       62.    Plaintiff realleges each and every allegation above and incorporates by reference

all other paragraphs of this Complaint as if fully set forth herein.

       63.    When Defendant and the various state governments entered into contracts to

provide Plaintiff and Class Members with benefits under the PUA and program, they intended

to provide financial and other benefits to Plaintiff and Class Members. As a result, Defendant

received taxpayer funds through the CARES Act and was required to be provided Plaintiff’s and

Class Members’ Personal Information, which they were obligated by law to keep confidential.

Accordingly, Plaintiff and Class Members were third-party beneficiaries under the contracts

between the government and Defendant.
           Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 16 of 26




          64.   Plaintiff and Class Members would not have provided their Personal Information

to Defendant if they knew Defendant would not safeguard their Personal information as

promised.

          65.   Defendant violated the contracts by failing to employ reasonable and adequate

privacy practices and measures, leading to the disclosure of Plaintiff’s and Class members’ PI

for purposes not required or permitted under the contracts or the law.

          66.   Plaintiff and Class members have been damaged by Defendant’s conduct by

incurring the harms and injuries arising from the Data Breach now and in the future.

                               FOURTH CAUSE OF ACTION
                             BREACH OF IMPLIED CONTRACT

          67.   Plaintiff realleges each and every allegation above and incorporates by reference

all other paragraphs of this Complaint as if fully set forth herein.

          68.   When Plaintiff and Class Members provided their Personal Information to

Defendant, they entered into implied contracts by which Defendant agreed to protect their

Personal Information.

          69.   Defendant invited applicants, including Plaintiffs and Class members, to use their

portal.

          70.   An implied term of Defendant’s offer was that Defendant would safeguard

Personal Information using reasonable or industry-standard means.

          71.   Plaintiff and Class Members would not have provided their Personal Information

to Defendant if they knew Defendant would not safeguard their Personal information as

promised.
         Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 17 of 26




       72.       Defendant violated the contracts by failing to employ reasonable and adequate

privacy practices and measures, leading to the disclosure of Plaintiff’s and Class members’ PI

for purposes not required or permitted under the contracts.

       73.       Plaintiff and Class members have been damaged by Defendant’s conduct by

incurring the harms and injuries arising from the Data Breach now and in the future.

                      FIFTH CAUSE OF ACTION
    BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

       74.       Plaintiff realleges each and every allegation above and incorporates by reference

all other paragraphs of this Complaint as if fully set forth herein.

       75.       As described above, Plaintiff and Class Members were third-party beneficiaries

under the contracts between Defendant and the government and also maintained an implied

contract with Defendant when they provided their Personal Information.

       76.       Inherent in every contract is that implied covenant of good faith and fair dealing,

which Defendant violated by failing to maintain reasonable data security protocols, leading to

the disclosure of Plaintiff’s and Class members’ PI for purposes not required or permitted under

the contracts.

       77.       Plaintiff and Class members have been damaged by Defendant’s conduct by

incurring the harms and injuries arising from the Data Breach now and in the future.

                                   SIXTH CAUSE OF ACTION
                                        NEGLIGENCE

       78.       Plaintiff realleges each and every allegation above and incorporates by reference

all other paragraphs of this Complaint as if fully set forth herein.

       79.       Plaintiff and Class members entrusted Defendant with highly sensitive and

personal private data subject to confidentiality.
            Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 18 of 26




        80.     In obtaining and storing Plaintiff’s and Class members’ Personal Information,

Defendant owed a duty of reasonable care in safeguarding this PI.

        81.     Defendant’s networks, systems, protocols, policies, procedures and practices were

not adequately designed, implemented, maintained, monitored and tested to ensure that

Plaintiff’s and Class members’ Personal Information was secured from release, disclosure,

and/or publication.

        82.     Defendants’ networks, systems, protocols, policies, procedures and practices were

not reasonable given the sensitivity of the Plaintiff’s and Class member’s PI.

        83.     Upon learning of the Data Breach, Defendants should have immediately reported

the Data Breach to Plaintiff and Class members, credit reporting agencies, the Internal Revenue

Service, financial institutions, and all other third parties with a right to know and the ability to

mitigate harm to Plaintiff and Class members.

        84.     Despite knowing their networks, systems, protocols, policies, procedures and

practices were not adequately designed, implemented, maintained, monitored and tested to

ensure that Plaintiff’s and Class members’ PI were secured from release, disclosure, and

publication, Defendant ignored the inadequacies and were unmindful of the risk of release,

disclosure, and publication it had created.

        85.     Defendant’s behavior evidences a reckless disregard for Plaintiff’s and Class

members’ rights. Defendant’s negligence is directly linked to Plaintiff’s and Class members’

injuries.

        86.     As a result of Defendant’s reckless disregard for Plaintiff’s and Class members’

rights by failing to secure their Personal Information despite knowing their networks, systems,

protocols, policies, procedures, and practices were not adequately designed, implemented,
          Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 19 of 26




maintained, monitored, and tested, Plaintiff and Class members suffered injury, including but

not limited to the impermissible release, disclosure, and publication—both directly and

indirectly by Defendant as well as unauthorized parties—of their Personal Information as well

as exposure to a heightened, imminent risk of fraud, identity theft, financial and other harm.

Indeed, Plaintiff himself has actually suffered such harm already. Plaintiff and Class members

must monitor their financial accounts and credit histories more closely and frequently. Plaintiff

and Class members have also incurred and will continue to incur costs for the time and expense

necessary to obtain credit reports, credit freezes, credit monitoring services, and other protective

measures to deter or detect identity theft. The impermissible release, disclosure, and publication

of Plaintiff’s and Class members’ PI has also diminished the value of their PI.

         87.   The harm to Plaintiff and the Class members was a proximate and reasonably

foreseeable result of Defendant’s breach of its duty of reasonable care in safeguarding Class

members’ Personal Information.

         88.   Plaintiff and Class members are entitled to damages in an amount to be proven at

trial.

                               SEVENTH CAUSE OF ACTION
                                  NEGLIGENCE PER SE

         89.   Plaintiffs incorporate the above allegations by reference.

         90.   Section 5 of the FTCA, 15 U.S.C. § 45, prohibits “unfair . . . practices in or

affecting commerce,” including, as interpreted and enforced by the FTC, the unfair act or

practice by businesses of failing to use reasonable measures to protect data collected on

consumers. The FTC publications and orders described above also form and inform the basis of

Defendant’s duty.
        Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 20 of 26




       91.    Defendant violated Section 5 of the FTC Act (and similar state statutes) by failing

to use reasonable measures to protect Personal Information and not complying with applicable

industry standards. Defendant’s conduct was particularly unreasonable given the nature and

amount of Personal Information it obtained and stored, and the foreseeable consequences of a

data breach, including, specifically, the immense damages that would result to Plaintiffs and the

other Class members.

       92.    Defendant’s violation of Section 5 of the FTCA constitutes negligence per se.

       93.    Plaintiffs and the other Class members are within the class of persons that the

FTCA was intended to protect.

       94.    The harm that occurred as a result of the Data Breach is the type of harm that the

FTCA was intended to guard against. The FTC has pursued enforcement actions against

businesses, which, as a result of their failure to employ reasonable security measures and avoid

unfair or deceptive practices, caused the same type of harm that has been suffered by Plaintiff

and Class Members as a result of the Data Breach.

       95.    The injury and harm that Plaintiffs and the other Class members suffered was the

direct and proximate result of Defendant’s violations of the FTC Act and similar state statutes.

Plaintiffs and the other Class members have suffered actual damages, including identity theft,

improper disclosure of their Personal Information, lost value of their Personal Information, lost

time and money incurred to mitigate and remediate the effects of the Data Breach, including the

increased risk of identity theft that resulted and continues to face them.

                                EIGHTH CAUSE OF ACTION
                                  INVASION OF PRIVACY

      96.     Plaintiff incorporates all previous allegations by reference
           Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 21 of 26




        97.     Defendant invaded Plaintiff’s and the Class Members’ right to privacy by

allowing the unauthorized access to Plaintiff’s and Class Members’ Personal Information and by

negligently maintaining the confidentiality of Plaintiffs’ and Class Members’ Personal

Information, as set forth above.

        98.     The intrusion was offensive and objectionable to Plaintiff, the Class Members,

and any reasonable person of ordinary sensibilities.

        99.     The intrusion was into a place or thing which was private and is entitled to be

private.

        100.    As a proximate result of Defendant’s above acts, Plaintiff’s and the Class

Members’ Personal Information was viewed, distributed, and used by persons without written

authorization, thereby causing them damages.

        101.    Defendant is guilty of oppression, fraud, or malice by permitting the unauthorized

disclosure of Plaintiff’s and the Class Members’ Personal Information with a willful disregard of

their right to privacy.

        102.    Unless and until enjoined and restrained by court order, Defendant’s wrongful

conduct will continue to cause Plaintiff and the Class Members great and irreparable injury as

the Personal Information maintained by Defendant can be viewed, printed, distributed, and used

by unauthorized persons.

        103.    Plaintiff and Class Members have no adequate remedy at law for the injuries in

that a judgment for the monetary damage will not end the invasion of privacy for Plaintiff and

the Class.
          Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 22 of 26




                                    NINTH CAUSE OF ACTION
                                          BAILMENT

       104.    Plaintiff realleges each and every allegation above and incorporates by reference

all other paragraphs of this Complaint as if fully set forth herein.

       105.    Plaintiff and Class members provided, or authorized disclosure of, their PI to

Defendant for the exclusive purpose of applying for unemployment benefits and using the

associated portal.

       106.    In allowing their PI to be made available to Defendant, Plaintiff and Class

Members intended and understood that Defendant would adequately safeguard their PI.

       107.    For its own benefit, Defendant accepted possession of Plaintiff’s and Class

Members’ PI for purpose of making available its own service.

       108.    Defendant understood that Plaintiff and Class Members expected Defendant to

adequately safeguard their personal information. Accordingly, a bailment was established for the

parties’ mutual benefit. During the bailment, Defendant owed a duty to Plaintiff and the Class

Members to exercise reasonable care, diligence, and prudence in protect their PI.

       109.    Defendant breached its duty of care by failing to take appropriate measures to

safeguard Plaintiff’s and the Class Member’s PI, resulting in the unauthorized disclosure of their

PI.

       110.    As a direct and proximate result of Defendant’s breach of its duty, Plaintiff and

Class Members suffered damages that were reasonably foreseeable to Defendant.

       111.    As a direct and proximate result, the PI Plaintiff and the Class Members entrusted

to Defendant during the bailment was damaged and its value diminished.
          Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 23 of 26




                                    TENTH CAUSE OF ACTION
                                    BREACH OF CONFIDENCE

        112.       Plaintiff realleges each and every allegation above and incorporates by reference

all other paragraphs of this Complaint as if fully set forth herein.

        113.       As alleged above, Plaintiff and Class Members had agreements with Defendant,

both express and implied, that required Defendant to keep their PI confidential.

        114.       Defendant breached that confidence by disclosing Plaintiff’s and Class Members’

PI without their authorization and for unnecessary purposes.

        115.       As a result of the Data Breach, Plaintiff and Class Members suffered damages that

were attributable to Defendant’s failure to maintain confidence in their PI.

                     ELEVENTH CAUSE OF ACTION
    VIOLATION OF THE NEW YORK GENERAL BUSINESS LAW, SECTION 349

        116.       Plaintiff realleges each and every allegation above and incorporates by reference

all other paragraphs of this Complaint as if fully set forth herein.

        117.       New York’s General Business Law, Section 349, prohibits “[d]eceptive acts and

practices in the conduct of any business, trade or commerce or in the furnishing of any service in

this state.” Violations of Section 349 are unlawful an actionable by aggrieved consumers.

        118.       At all times herein, Defendant was subject to the requirements of Section 349,

which it breached in connection with the data breach associated with the PUA program which

was intended to provide services in the furnishing of CARES Act benefits to consumers and the

public at large.

        119.       Defendant violated Section 349 by disclosing Plaintiff’s and Class Members’ PI

in connection with the PUA data breach.

        120.       As a result of the Data Breach, Plaintiff and Class Members suffered damages that

were attributable to Defendant’s failure to maintain the confidentiality in their PI. Accordingly,
          Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 24 of 26




pursuant to Section 349(h), Plaintiff and Class Members are entitled to actual damages, statutory

damages, injunctive relief, attorneys’ fees and costs of suit.

                                TWELFTH CAUSE OF ACTION
                                 DECLARATORY JUDGMENT

       121.    Plaintiff realleges each and every allegation above and incorporates by reference

all other paragraphs of this Complaint as if fully set forth herein.

       122.    Defendants failed to fulfill their obligations to provide adequate and reasonable

data security measures for the Personal Information of Plaintiff and the Class, as evidenced by

the Data Breach.

       123.    As a result of the Data Breach, Defendant’s systems are more vulnerable to access

by unauthorized parties and require more stringent measures to be taken to safeguard the

Plaintiff’s and Class members’ Personal Information going forward.

       124.    An actual controversy has arisen in the wake of the Data Breach regarding

Defendant’s current obligations to provide data security measures that will adequately protect

Plaintiff’s and Class members’ Personal Information.

       125.    Plaintiff seeks a declaration that Defendant must implement specific additional,

prudent, industry-standard data security practices to provide reasonable protection and security to

Plaintiff and Class members’ Personal Information. Specifically, Plaintiff and the Class seek a

declaration that Defendant’s existing security measures do not comply with their obligations, and

that Defendant must implement and maintain reasonable data security measures on behalf of

Plaintiff and the Class to comply with its data security obligations.

                                 VII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and on behalf of the Class, prays for relief

as follows:
             Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 25 of 26




        A.       For an order certifying the Class and appointing Plaintiff as class representative;

        B.       Awarding monetary and actual damages and/or restitution, as appropriate;

        C.       Awarding punitive damages, as appropriate;

        D.       Awarding declaratory and injunctive relief as permitted by law or equity to ensure

that the Class has an effective remedy, including enjoining Defendant from continuing its

unlawful practices;

        E.       Prejudgment interest to the extent allowed by the law;

        F.       Awarding all costs, including expert fees and attorneys’ fees, expenses, and costs

of prosecuting this action; and

        G.       Such other and further relief as the Court may deem just and proper.

                                 VIII. JURY TRIAL DEMAND

        Plaintiff, individually and on behalf of all others similarly situated, demands a trial by

jury on all issues so triable.

        RESPECTFULLY SUBMITTED AND DATED this 27 day of May, 2020.

                                               By: s/ Laurence D. King
                                                      Laurence D. King

                                               Laurence D. King (S.D.N.Y. Bar No. LK7190)
                                               Matthew B. George (pro hac vice to be filed)
                                               KAPLAN FOX & KILSHEIMER LLP
                                               1999 Harrison Street, Suite 1560
                                               Oakland, CA 94612
                                               Telephone: (415) 772-4700
                                               Email: lking@kaplanfox.com
                                                      mgeorge@kaplanfox.com

                                               David A. Straite (S.D.N.Y. Bar No. DS0114)
                                               KAPLAN FOX & KILSHEIMER LLP
                                               850 Third Avenue
                                               New York, NY 10022-7237
                                               Telephone: (212) 687-1980
                                               Email: dstraite@kaplanfox.com
Case 1:20-cv-04077-LJL Document 1 Filed 05/27/20 Page 26 of 26




                            David P. Meyer, Esq.
                            Matthew R. Wilson, Esq.
                            Michael J. Boyle, Jr., Esq.
                            (pro hac vice motions to be filed)
                            MEYER WILSON CO. L.P.A.
                            1320 Dublin Road, Suite 100
                            Columbus, OH 43215
                            Phone: (614) 224-6000
                            Facsimile: (614) 224-6066
